                    UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

THE ESTATE OF RYAN J. MITCHELL,
by its Special Administrator
Susan Mitchell Metz,

               Plaintiff,

                       v.                                    Case No.:

CITY OF WAUPUN;
MICHAEL NAVIS (in his
individual capacity); and
TREVOR KREITZMAN (in his individual
capacity);

            Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       NOW COMES THE PLAINTIFF, The Estate of Ryan J. Mitchell, by its Special

Administrator Susan Mitchell Metz, by its attorneys, Gingras, Thomsen & Wachs, LLP, by Dana

J. Wachs and Paul A. Kinne, and Attorney Erik Johnson, of Gregory R. Wright Law Offices. S.C.,

who hereby states the following as the Complaint in the above-referenced matter.

                                NATURE OF PROCEEDINGS

       1.      This is a civil action under 42 U.S.C. sec. 1983, the Fourth, Eighth and Fourteenth

Amendments to the United States Constitution, including but not limited to the Substantive Due

Process Clause, brought to redress the defendant’s deliberate indifference to a serious medical

condition, namely suicide, that resulted in the death by suicide of Ryan J. Mitchell (“Mitchell”).

                                            PARTIES

       2.      At all times relevant to this action, Ryan J. Mitchell (“Mitchell”) was an adult




            Case 2:21-cv-00322-JPS Filed 03/11/21 Page 1 of 6 Document 1
resident of the State of Wisconsin. He died on November 18, 2017. Accordingly, his estate, by

Special Administrator Susan Mitchell Metz, is the proper plaintiff.

        3.      City of Waupun is a municipal corporation organized pursuant to the laws of the

State of Wisconsin.

        4.      At all times relevant hereto, Michael Navis (“Navis”) has been a police officer at

the City of Waupun Police Department. All actions attributed to him in this Complaint were

undertaken in his individual capacity and under color of state law. Moreover, his actions were

intentional and / or reckless.

        5.      At all times relevant hereto, Trevor Kreitzman (“Kreitzman”) has been a police

officer at the City of Waupun Police Department. All actions attributed to him in this Complaint

were undertaken in his individual capacity and under color of state law. Moreover, his actions

were intentional and / or reckless.

                                   JURDISDICTION and VENUE

        6.      This Court has jurisdiction over plaintiff’s claims pursuant to 42 U.S.C. sec. 1983,

the Fourth and Fourteenth Amendments to the United States Constitution, and 28 U.S.C. secs.

1331 and 1343.

        7.      Venue in the Eastern District of Wisconsin pursuant to 28 U.S.C. sec. 1391 is

proper insofar as the defendant is located in this district, and the events giving rise to the claim

took place within this district.

                                    FACTUAL ALLEGATIONS

        8.      City of Waupun operates the City of Waupun Police Department and is responsible

for setting policies for the transport of detainees and those in custody.


                                                  2




             Case 2:21-cv-00322-JPS Filed 03/11/21 Page 2 of 6 Document 1
       9.       City of Waupun is required to establish and implement policies and procedures

designed to protect those in custody from harm.

       10.      On or about November 18, 2017, Mitchell came into the Waupun Police

Department to inform those present that he was suicidal and had attempted to hang himself.

       11.      Officer Grant Nass took Mitchell to the Waupun Memorial Hospital for an

emergency evaluation.

       12.      After leaving Mitchell at Memorial Hospital, Nass verified that Mitchell had

attempted to kill himself, by hanging.

       13.      Staff at Memorial Hospital determined that Mitchell was a danger to himself and

that he was not free to leave of his own accord.

       14.      It was determined that Mitchell was to be transported to St. Agnes Behavioral

Health in Fond du Lac, Wisconsin.

       15.      Navis was made aware of Mitchell’s condition, that he was a danger to himself and

that he was not to be released.

       16.      Navis was further entrusted to transport Mitchell to St. Agnes.

       17.      After leaving Memorial Hospital for St. Agnes, Mitchell asked Navis to let him out

of the squad car so he could walk home to retrieve his vehicle and drive himself to St. Agnes.

       18.      Navis requested permission from Kreitzman to allow Mitchell to walk home.

       19.      On information and belief, Kreitzman also knew that Mitchell was a danger to

himself and that he was not to be released.

       20.      Regardless, Kreitzman authorized Navis to release Mitchell.

       21.      Mitchell did not drive to St. Agnes. Instead, he retrieved his vehicle, drove to


                                                   3




             Case 2:21-cv-00322-JPS Filed 03/11/21 Page 3 of 6 Document 1
Baron County and hanged himself.

          22.      No one from the Waupun Police Department followed or otherwise tracked

Mitchell to ensure he went to St. Agnes.

          23.      At all times relevant hereto, the City of Waupun was aware that someone with

Mitchell’s condition and history was highly likely to harm himself if released.

          24.      The City of Waupun, as a matter of policy, failed to protect Mitchell. Instead, it

placed Mitchell in a zone of danger.

          25.      Navis failed to protect Mitchell. Instead, he placed Mitchell in a zone of danger.

          26.      Kreitzman failed to protect Mitchell. Instead, he placed Mitchell in a zone of

danger.

                     CAUSE OF ACTION AGAINST CITY OF WAUPUN
                DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED
                             OFFICIAL CAPACITY CLAIM

          27.      Plaintiff states the preceding paragraphs as if set forth fully herein.

          28.      City of Waupun’s knowing failure to have policies, procedures and / or protocols

by which to protect those in custody with a substantial suicide risk by arranging for safe transport

violated Mitchell’s rights as set forth in the Fourth and Fourteenth Amendments to the United

States Constitution, as such failure demonstrates a deliberate indifference to a known serious

medical condition (suicide).

          29.      City of Waupun’s conduct alleged in the previous paragraphs caused Mitchell

severe and permanent physical, emotional, psychological and economic injuries, including death.




                                                      4




                Case 2:21-cv-00322-JPS Filed 03/11/21 Page 4 of 6 Document 1
                CAUSE OF ACTION AGAINST NAVIS AND KREITZMAN
             DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED
                         INDIVIDUAL CAPACITY CLAIM

       30.      Plaintiff states the preceding paragraphs as if set forth fully herein.

       31.      By engaging in the conduct described in this Complaint, Navis and / or Kreitzman

were deliberately indifferent to Mitchell’s serious medical need (suicidality). Accordingly, they

violated Mitchell’s rights as protected by the United States Constitution, specifically the Fourth

and Fourteenth Amendments, as applied to the states by 42 U.S.C. sec. 1983.

       32.      This deliberate indifference caused Mitchell severe and permanent physical,

emotional, psychological and economic injuries, including death.

       WHEREFORE, the plaintiff demands a trial by jury and the following relief:

       1.       Judgment in an amount sufficient to compensate the plaintiff for his injuries and

                losses;

       2.       Equitable relief designed to prevent future violations of the law;

       3.       Pre- and post-judgment interest;

       4.       An award of punitive damages;

       5.       An award of attorneys’ fees and costs; and

       6.       Any other relief the Court deems just to award.



       Dated this 11th day of March, 2021.

                                               GREGORY R WRIGHT LAW OFFICES, S.C.
                                               Attorneys for Plaintiff

                                               s/ Erik C. Johnson
                                               Attorney Erik C. Johnson
                                               SBN: 1049899

                                                   5




             Case 2:21-cv-00322-JPS Filed 03/11/21 Page 5 of 6 Document 1
                                      50 W. Montello Street
                                      P.O. Box 280
                                      Montello, WI 53949-0280
                                      (608) 297-2134
                                      ejohnson@gregwrightlaw.com


Dated this 11th day of March, 2021.

                                      GINGRAS, THOMSEN & WACHS, LLP
                                      Attorneys for Plaintiff

                                      s/ Paul A. Kinne
                                      Attorney Paul A. Kinne
                                      SBN: 1021493
                                      Attorney Dana J. Wachs
                                      SBN: 1009908
                                      8150 Excelsior Drive
                                      Madison, WI 53717
                                      (608) 833-2632
                                      kinne@gtwlawyers.com
                                      wachs@gtwlawyers.com




                                        6




   Case 2:21-cv-00322-JPS Filed 03/11/21 Page 6 of 6 Document 1
